Citation Nr: 0722914	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  03-12 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Mrs. J. 


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
December 1967 to December 1971 with service in Vietnam from 
February 1969 to February 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in February 2003, of 
the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In January 2004, the veteran appeared at a hearing before the 
undersigned.  A transcript of the hearing is of record.

In September 2004, the Board remanded the case for additional 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).

In April 2007, the Board received additional evidence from 
the veteran without a waiver of the right to have the 
evidence initially considered by the RO.  As the additional 
evidence is cumulative of evidence already of record, that 
is, a diagnosis of post-traumatic stress disorder, it does 
not have a bearing on the issue of an in-service stressor to 
support the diagnosis of post-traumatic stress disorder and 
referral of the evidence to the RO 38 C.F.R. § 20.1304(c) is 
not required. 

In June 2007, the veteran's representative the claim of 
service connection for depressive disorder, which is referred 
to the RO for appropriate action. 


FINDING OF FACT

The veteran did not engage in combat with the enemy in 
Vietnam, and there is no credible supporting evidence that 
any claimed in-service stressor occurred to support the 
diagnosis of post-traumatic stress disorder related to the 
veteran's experiences in Vietnam. 


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002 & Supp. 2007) 38 C.F.R. §§ 3.303(a), 3.304(f) (2006).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  



The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in January 2003 and in October 2004 letter.  
The veteran was informed of the type of evidence needed to 
substantiate the claim of service connection, namely, 
evidence of an injury or disease or event, causing an injury 
or disease, during service; evidence of current disability; 
evidence of a relationship between the current disability and 
the injury or disease or event, causing an injury or disease, 
during service.  The veteran was informed that he should 
provide a complete detailed description of any in-service 
traumatic event that produced post-traumatic stress disorder 
to include the names of those involved, dates, and places 
during which the incidents occurred.  The veteran was also 
informed that VA would obtain service records, VA records, 
and records of other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency, 
such as private medical records, or with his authorization VA 
would obtain any such records on his behalf.  He was also 
asked to submit evidence, which would include that in his 
possession, in support of the claim.  The notice included the 
general provision for the effective date of the claim, that 
is, the date of receipt of the claim. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable).  

To the extent that the degree of disability assignable was 
not provided, the content of the VCAA deficit was deficient, 
but as the claim of service connection is denied, no 
disability rating can be awarded as a matter of law and 
therefore there is no possibility of any prejudice to the 
veteran with respect to the content defect as to degree of 
disability assignable.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007). 

To the extent the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing defect was cured without prejudice 
to the veteran after the content-complying VCAA notice he had 
a meaningful opportunity to participate effectively in the 
processing of the claim as he had the opportunity to submit 
additional argument and evidence, which he did, and the claim 
was readjudicated as evidenced by the supplemental statement 
of the case, dated in October 2006.  As the timing error did 
not affect the essential fairness of the adjudication of the 
claim, the presumption of prejudicial error as to the timing 
error in the VCAA notice is rebutted.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran was afforded a VA 
examination.  Additionally, the service medical records are 
associated with the claims file, as are the identified and 
available relevant post-service medical records.  The Board 
finds that the RO has obtained all identified evidence to the 
extent possible.  As there is no indication of the existence 
of additional evidence to substantiate the claim, no further 
assistance to the veteran is required to comply with the duty 
to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service personnel records show that the veteran served in 
Vietnam from February 1969 to February 1970 as a wire team 
chief with the 578th Signal Company and ATCH 278th Signal 
Company.  There are no decorations, medals, citations, or 
badges indicative of combat. 




The service medical records show that in June 1967 in Germany 
the veteran complained of symptoms of anxiety and depression 
related to a marital problem.  The remainder of the service 
medical records, including the report of examination prior to 
separation from service, contain no complaint, finding, or 
history of a psychiatric illness.  

After service, VA records show that on psychiatric evaluation 
in March 2003 the complained of occasional flashbacks about 
some of his experiences in Vietnam.  He denied being directly 
involved in combat.  The impression was major depressive 
disorder.  VA records from November 2003 to March 2004 
disclose that the veteran complained of intrusive thoughts, 
flashbacks about dead Vietnamese, and nightmares about his 
experiences in Vietnam.  The diagnosis was post-traumatic 
stress disorder. 

In January 2004, the veteran testified that his unit 
performed duties at Qui Nhon and Pleiku, Vietnam.  He related 
that a prisoner of war compound was located at Qui Nhon and 
that the enemy attacked it constantly to try and free those 
interned there.  The veteran's wife related how he exhibited 
significant anxiety after his return from Vietnam and that 
his symptoms have grown increasingly worse during the last 
six years. 

In response to the RO's request for verification of stressors 
identified by the veteran, the U.S. Army and Joint Services 
Records Research Center (JSRRC) reported that there were no 
relevant records for the 578th and 278th Signal Companies for 
the period from February 1969 to February 1970 and a check of 
the next higher echelon units, the 41st and 43rd Signal 
Battalions, did not reveal relevant entries relating to 
either the 578th or 278th Signal Company.  Records from other 
units show that the ammunition depot at Qui Nhon was attacked 
by enemy sappers in March 1969 and Pleiku was hit by rockets 
in March 1969.  

On VA examination for post-traumatic stress disorder in 
August 2006, the examiner noted that the veteran served in 
Vietnam with no history of combat and that the veteran's 
illness began in 2003 with declining health, resulting in a 
diagnosis of major depressive disorder.  The veteran 
complained of intrusive thoughts, hypervigilence, and 
nightmares.  The examiner stated that the veteran did not 
meet the full DSM-IV criteria for post-traumatic stress 
disorder. 

In a statement, received in April 2007, A.K., MD, stated that 
he saw the veteran in October 2006 and one other time for 
post-traumatic stress disorder. 

Principles of Service Connection

Service connection may be granted for a disability resulting 
from an injury or disease incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110.
  
Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 38 C.F.R. § 
3.304(f).

The evidence necessary to establish that the claimed in-
service stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy." 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304. 

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed in-service stressor is related to 
combat, the veteran's lay testimony regarding the reported 
in-service stressor must be accepted as conclusive evidence 
as to its actual occurrence and no further development or 
corroborative evidence will be necessary.  
38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, a veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). In such a 
case, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Moreover, a medical opinion diagnosing post- 
traumatic stress disorder, as here, does not suffice to 
verify the occurrence of the claimed in-service stressor.  
Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 
128, 142 (1997).

Analysis

On the basis of service personnel records, the veteran's 
statements and testimony, and a search of the veteran's 
units' records, the Board finds that the veteran did not 
engage in combat with the enemy while he was in Vietnam. 

On the basis of the service medical records, in the absence 
of any finding of signs or symptoms of post-traumatic stress 
disorder after February 1970, when the veteran returned from 
Vietnam, post-traumatic stress disorder was not affirmatively 
shown to have had onset during service.  38 U.S.C.A. § 1110; 
338 C.F.R. § 3.303(a). 

And as there is no competent evidence either contemporaneous 
with or after service that post-traumatic stress disorder was 
otherwise noted, that is, observed during service, the 
principles of service connection pertaining to chroncity and 
continuity of symptomatology under 38 C.F.R. § 3.303(b) do 
not apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

The record does show that after service post-traumatic stress 
disorder was first documented in November 2003, 32 years 
after service in 1971.  

As for the initial diagnosis of post-traumatic stress 
disorder in 2003, in addition to nightmares about his 
experiences in Vietnam, the only specific in-service stressor 
referred to by the veteran were flashbacks about dead 
Vietnamese.  As for the subsequent diagnosis of post-
traumatic stress disorder by A.K., MD, the physician did not 
identify an in-service stressor. 

Because the veteran did not "engage in combat with the 
enemy," the veteran's statements and testimony alone, 
although credible, are not enough to establish the occurrence 
of the alleged in-service stressor to support the diagnosis 
of post-traumatic stressor disorder related to his 
experiences in Vietnam.  38 C.F.R. § 3.304(f); Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996). 

As the veteran did not engage in combat, the record must 
contain other credible evidence that the claimed in-stressor 
or stressors occurred.  Although the record does document a 
diagnosis of post-traumatic stress disorder, a medical 
opinion diagnosing post-traumatic stress disorder, as here, 
does not suffice to verify the occurrence of the claimed in-
service stressor or stressors.  Moreau v. Brown, 9 Vet. App. 
389, 395-96 (1996)(Credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence).

As for credible supporting evidence of the claimed in-service 
stressor or stressors, the U.S. Army and Joint Services 
Records Research Center reported that there were no relevant 
records for the 578th and 278th Signal Companies for the 
period from February 1969 to February 1970 and a check of the 
next higher echelon units, the 41st and 43rd Signal 
Battalions, did not reveal relevant entries relating to 
either the 578th or 278th Signal Company.  Records from other 
units show that the ammunition depot at Qui Nhon was attacked 
by enemy sappers in March 1969 and Pleiku was hit by rockets 
in March 1969, but the veteran has not provided sufficient 
information that he was at either location on the specific 
dates.  And he did not identify these events in the clinical 
setting when post-traumatic stress disorder was initially 
diagnosed in 2003.    

Without credible supporting evidence that the claimed in-
service stressor or stressor occurred, there is no factual 
basis to link the current diagnosis of post-traumatic stress 
disorder to service in Vietnam. 

As for the medical opinion of the VA examiner that the 
veteran did not meet the full DSM-IV criteria for post-
traumatic stress disorder, this evidence opposes, rather than 
supports, the claim. 

To the extent that the veteran and Mrs. J. relate the 
veteran's symptoms to post-traumatic stress disorder, where 
as here, the determinative issue involves medical causation 
or a medical diagnosis, competent medical evidence is 
required to support the claim.  The veteran and Mrs. J., as 
lay persons are not competent to offer a medical diagnosis or 
medical opinion and consequently their statements do not 
constitute competent evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

As the diagnosis of post-traumatic stress disorder is 
predicated on an in-service stressor or stressors, and as 
there is no credible supporting evidence that the claimed in-
service stressor or stressors occurred, the Board rejects the 
current diagnosis of post-traumatic stress disorder to the 
extent that it relates to the veteran's experiences in 
Vietnam.  For the above reasons, the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b). 









ORDER

Service connection for post-traumatic stress disorder is 
denied.



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


